DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of Group I (drawn to a polypeptide) and the species of E345R as the first mutation and P329R as the second mutation without further mutations in the Response filed on October 18, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	Claims 3, 5-8, 11, 13, 17, 20, 22, 25, 27, 28, 31-33, 35, 36, 39, 41-45, and 51-53 have been canceled.

	Claims 1, 2, 4, 9, 10, 12, 14-16, 18, 19, 21, 23, 24, 26, 29, 30, 34, 37, 38, 40, and 46-50 are pending.

	Claims 9, 10, 23, 24, 26, 29, 30, 37, 40, and 46-49 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 2, 4, 12, 14-16, 18, 19, 21, 34, 38, and 50 are currently under consideration as they read on the elected invention.

3.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth herein.

Upon review of the instant application, it is noted that the sequence disclosed at least on page 9 is not accompanied by SEQ ID Numbers.  Applicant is reminded of the sequence rules which require a submission for all sequences of more than 9 nucleotides or 3 amino acids (see 37 CFR 1.821-1.825) and is also requested to carefully review the submitted specification for any and all sequences which require compliance with the rules.  Applicant is reminded of the sequence rules which require a submission for all sequences of 10 or more nucleotides or 4 or 

Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) in response to this Office Action.     

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 4, 12, 14-16, 18, 19, 21, 34, 38, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Independent claim 1 recites a polypeptide comprising an Fc region of 
a human IgG… , where the Fc region comprises a Ch2 domain and a CH3 domain, said Fc region comprises a first mutation and a second mutation corresponding to the amino acid positions E435 and P329 in human IgG1 because the metes and bounds of the Fc region is not clear.  The preamble recites human IgG which encompass human IgG1-IgG4, wherein the body of the claims recites human IgG1.  As such, the claims do not appear to particularly point out and distinctly claim the subject matter.

B) Claim 16 recites the limitation "wherein he Fc region is …. IgE, IgD, IgM, IgA isotype or a mixed isotype". There is insufficient antecedent basis for this limitation in the claim. The independent claim 1 recites that he Fc region is of a human IgG which has E345 and P329 in the Fc region of naturally occurring human IgG1-IgG4 (e.g. see FIG. 22A in Presta 6,737,056). 



D) Regarding claim 50, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 4, 12, 14-16, 18, 19, 21, 34, 38, and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to a polypeptide comprising an Fc region of a human IgG and antigen binding region, wherein the Fc region comprises a CH2 domain and  CH3 domain, said Fc region comprises a first mutation at position E435 and a second mutation at position P329. Dependent claims 2 and 4 recites E435R or P329R. Dependent claim 12 recites that the polypeptide has an Fc effector function decreased by at least 20% compared to a parent polypeptide which is identical to the polypeptide with the saem first mutation but without the second mutation.  Dependent claim 14 further  limit the effector functions to be complement dependent cytotoxicity (CDC), cell-mediated cytotoxicity (ADCC), antibody dependent cell-

	The specification discloses structurally defined IgG antibody Fc variants. 
	
	However, there is insufficient written description in the specification as-filed of the claimed polypeptide as recited in the instant claims.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. (See Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, especially page 1106 3rd column).  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  MPEP 2163 II.A.3a.ii.

The claims recite a genus of a polypeptide comprising an Fc region of human IgG comprising a CH2 and a CH3 domain, wherein the Fc region comprises mutations E345 and P329 corresponding to the positions in human IgG1 without setting forth the amino acid residues used to replace the E and P in positions 345 and 329. 

The genus of polypeptide is extremely large.  Applicant has disclosed specific variants produced by mutating a parent/ backbone of human IgG1 antibodies. 

Thus Applicant has disclosed only a limited species of polypeptides, namely human IgG comprising specific amino acid substitutions in specific positions in the Fc region (e.g. see pages 103-132 of the specification as-filed).  The claimed polypeptide comprising an Fc region of human IgG comprising at least first mutation at position E345 and a second mutation at position 

It does not appear based upon the limited disclosure of human IgG Fc variant with specific amino acid substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the polypeptide

The effect of mutations in the Fc region can be unpredictable.  For example, Block et al. (US 2019/0389941) disclose:


    PNG
    media_image1.png
    372
    674
    media_image1.png
    Greyscale




Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

In the absence of disclosure of relevant, identifying characteristics of the Fc region, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 2, 4, 12, 14-16, 18, 19, 21, 34, 38, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US2014/0051834) in view of Randall et al. (WO 2016/164480, reference on IDS).


	“[0010] In other instances, for example, where blocking the interaction of a widely expressed receptor with its cognate ligand is the objective, it would be advantageous to decrease or eliminate all antibody effector function to reduce unwanted toxicity. Also, in the instance where a therapeutic antibody exhibited promiscuous binding across a number of human tissues it would be prudent to limit the targeting of effector function to a diverse set of tissues to limit toxicity. Last but not least, reduced affinity of antibodies to the Fc.gamma.RII receptor in particular would be advantageous for antibodies inducing platelet activation and aggregation via Fc.gamma.RII receptor binding, which would be a serious side-effect of such antibodies”

	Hoffman et al. teach a polypeptide comprising a human IgG Fc variant comprising P329R substitution to destroy the proline sandwich within the Fc-region (e.g. see [0026]-[0031]). In examples, Hoffman et al. teach human anti-CD20 IgG antibody having P329R amino acid substitution leads to markedly reduced cytosolic activity; and teach that P329R destroys the function of proline sandwich in the human IgG antibody similar to P329G Fc variant (e.g. see FIG. 3b, copied below and [0487]).


    PNG
    media_image2.png
    475
    655
    media_image2.png
    Greyscale



	The reference teachings differ from the instant invention by not describing E345R substitution and an antibody that binds TNFR-SF.

Randall et al. teach a polypeptide comprising an antigen binding region that binds to a cell surface receptor that is a member of receptor family TNFR-SF including 
OX40 (e.g. see [0008]-[0021]), and an modified Fc region from human IgG1 Fc region comprising amino acid modification including E345R for diminished CDC activity (e.g. see [0013]-[0014] and [0056]).  Randall et al. teach human IgG1 Fc region comprising amino acid substitution E345R (e.g. see Table 4 in page 72).  Randall et al. teach additional substitutions in human IgG1 Fc region including substitution in position 329 including P329G ([0417]-[0418]). Randall et al. teach single variant E345R (e.g. see [0578]). 

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Hoffman et al. and Randall et al. to produce an human IgG Fc variant comprising combination substitutions in position E345 including E345R and position P329 including P329R.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Hoffman et al. teach P329R substitution in the Fc region of an human IgG1 antibody would provide the benefit of reduced effector functions thereby limit antibody toxicity and Randall et al. teach E345R and substitution in P329G in the Fc region of human IgG1 would diminish CDC. As such, combining E345R and P329R by the methods of making point mutation in the Fc region disclosed by both Hoffman et al. and Randall et al. would have yielded predictable result of an IgG antibody with E345R and P329R substitutions in the Fc region for reduced effector functions and reduced toxicity.

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644